Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 1 of 22 PageID #: 1246




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION
                         CIVIL ACTION NO. 4:19-CV-00107-HBB


ROBIN LONG                                                                         PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION                                                   DEFENDANT


                                MEMORANDUM OPINION
                                    AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of Robin Long (APlaintiff@) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both the

Plaintiff (DN 13) and Defendant (DN 18) have filed a Fact and Law Summary. For the reasons

that follow, the final decision of the Commissioner is AFFIRMED, and judgment is GRANTED

for the Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 10). By Order entered

November 26, 2019 (DN 11), the parties were notified that oral arguments would not be held unless

a written request therefor was filed and granted. No such request was filed.


                                               1
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 2 of 22 PageID #: 1247




                                            FINDINGS OF FACT

        Plaintiff protectively filed an application for Disability Insurance Benefits on January 9,

2016 (Tr. 178-82).1 Plaintiff alleged that he became disabled on August 13, 2015, as a result of

fibromyalgia, gastroparesis, depression, Raynaud’s disease, Irritable Bowel Syndrome, and

weakness on the left side of body (Tr. 17, 199). On January 31, 2018, Administrative Law Judge

Maribeth McMahon (AALJ@) conducted a video hearing from Paducah, Kentucky (Tr. 17, 38-41).

Plaintiff and her attorney, Sara Martin Diaz, participated from Owensboro, Kentucky (Id.). James

B. Adams, an impartial vocational expert, testified during the video hearing (Id.).

        In a decision dated August 14, 2018, the ALJ evaluated this adult disability claim pursuant

to the five-step sequential evaluation process promulgated by the Commissioner (Tr. 17-30). At

the first step, the ALJ found Plaintiff has not engaged in substantial gainful activity since October

23, 2015 (Tr. 19-20). At the second step, the ALJ determined that Plaintiff has the following

Asevere@ impairments: degenerative disc disease, degenerative joint disease, status post right ankle

fracture, obesity, and fibromyalgia (Tr. 20).                The ALJ also determined that Plaintiff=s

gastroparesis, irritable bowel syndrome, Raynaud’s disease, tremor in the right hand, thyroid

condition, depression, and anxiety are Anon-severe@ impairments within the meaning of the

regulations (Tr. 20-23).

        At the third step, the ALJ concluded that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals one of the listed impairments in



1 The Administrative Law Judge’s decision indicates Plaintiff filed her application on December 28, 2015 (Tr. 17).
But the administrative record does not appear to substantiate that date. The Lead Protective Filing Worksheet is
dated January 9, 2016 (Tr. 178) and the application is dated January 29, 2016 (Tr. 181). Therefore, the Court has
indicated January 9, 2016 as the protective filing date of Plaintiff’s application.

                                                        2
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 3 of 22 PageID #: 1248




Appendix 1 (Tr. 24). The ALJ then found that Plaintiff has the residual functional capacity (RFC)

to perform a range of light work because she can frequently climb ramps and stairs, but never

ladders, ropes, or scaffolds; and she can frequently stoop, kneel, crouch, and crawl (Tr. 24). At

the fourth step, the ALJ relied on testimony from the vocational expert to find that Plaintiff is

capable of performing her past relevant work as a field office coordinator (Tr. 30). Therefore, the

ALJ concluded that Plaintiff has not been under a Adisability,@ as defined in the Social Security

Act, from August 13, 2015 through the date of the decision (Tr. 30).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ=s decision (Tr.

177). The Appeals Council denied Plaintiff=s request for review (Tr. 1-3).

                                   CONCLUSIONS OF LAW

                                       Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

                                                3
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 4 of 22 PageID #: 1249




       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-3). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:



                                                 4
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 5 of 22 PageID #: 1250




                  1)       Is the claimant engaged in substantial gainful activity?

                  2)       Does the claimant have a medically determinable
                           impairment or combination of impairments that satisfies the
                           duration requirement and significantly limits his or her
                           ability to do basic work activities?

                  3)       Does the claimant have an impairment that meets or
                           medically equals the criteria of a listed impairment within
                           Appendix 1?

                  4)       Does the claimant have the RFC to return to his or her past
                           relevant work?

                  5)       Does the claimant’s RFC, age, education, and past work
                           experience allow him or her to perform a significant number
                           of jobs in the national economy?

Here, the ALJ denied Plaintiff=s claim at the fourth step.

                                                  Finding No. 3

         1. Arguments of the Parties

         Plaintiff argues substantial evidence does not support the ALJ’s finding that her mental

impairments are “nonsevere” (DN 13-1 PageID #1212-15). In making the argument, Plaintiff

asserts that the ALJ should have accorded more weight to the opinion of consultative psychological

examiner, Leslie Jenkins, Ph.D., than to the opinion of the non-examining state agency

psychological consultant, Mary K. Thompson, Ph.D. (Id.). 2 Plaintiff believes the June 2016

opinion of Dr. Jenkins is more consistent with her testimony and the worsening of her condition



2 To the extent Plaintiff asserts that Dr. Jenkins’ opinion should have received “controlling weight” (DN 13-1
PageID # 1213), she is mistaken because “opinions from nontreating and nonexamining sources are never assessed
for “controlling weight.” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013); 20 C.F.R. §
404.1527(c). Instead, administrative law judges weigh these opinions based on whether there is an “examining
relationship”, supportability, consistency, specialization of the source, and other factors” that “tend to support or
contradict the opinion”. 20 C.F.R. § 404.1527(c)(1), (c)(3)-(6); Gayheart, 710 F.3d at 376.

                                                          5
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 6 of 22 PageID #: 1251




that is evidenced in the April through September 2017 treatment records from Pennyroyal Mental

Health Center (Id. citing Tr. 971-77, 1008-16, 1043-63, 1101-20).

       Plaintiff also asks the Court to consider the Mental Residual Functional Capacity

Questionnaire form that her therapists, Rachael Cole, APRN and Dave Brown, LCSW, filled out

on December 20, 2018 (DN 13-1 PageID # 1212-13 citing Tr. 9-10). Plaintiff submitted this

evidence to the Appeals Council in connection with her request for review of the ALJ’s decision

(Id.). She argues the Appeals Council erred in failing to make it an exhibit and consider it new

and material evidence (Id.). Plaintiff contends the Court should consider the document “in

making a determination” whether the ALJ’s decision should be reversed and, alternatively,

whether to remand the case to the Commissioner for a more complete assessment of her claim (Id.

PageID # 1213, 1215).

       Defendant points out that the ALJ found Plaintiff has severe impairments and, in the steps

that followed, considered all the evidence and evaluated the combined effects of Plaintiff’s severe

and non-severe impairments (DN 18 PageID # 1231-32). For this reason, Defendant contends the

ALJ did not commit reversible error (Id.).

       2. Discussion

       At the second step in the sequential evaluation process a claimant must demonstrate she

suffers from a “severe medically determinable physical or mental impairment that meets the

duration requirement . . . or a combination of impairments that is severe and meets the duration

requirement . . .” 20 C.F.R. § 404.1520(a)(4)(ii); Social Security Ruling 16-3p, 2017 WL

5180304, at *11 (Oct. 25, 2017); Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (per curiam).

In this case, the ALJ determined that Plaintiff’s medically determinable mental impairments of

                                                6
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 7 of 22 PageID #: 1252




depression and anxiety, considered singly and in combination, are “nonsevere” because they do

not cause more than minimal limitation in her ability to perform basic mental work activities (Tr.

21). Plaintiff disputes this finding.

         To satisfy the “severe” requirement a claimant must demonstrate the impairment or

combination of impairments Asignificantly limit@ her physical or mental ability to do Abasic work

activities.@    See 20 C.F.R. § 404.1522(a). 3            The determination whether a mental condition

Asignificantly limits@ a claimant=s ability to do one or more basic work activities is based upon the

degree of functional limitation in four broad functional areas that are known as the “paragraph B”

criteria. 20 C.F.R. § 404.1520a(c)(3); 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00E.                       They are:

(1) “[u]nderstand, remember, or apply information”; (2) “interact with others”; (3) “concentrate,

persist, or maintain pace”; and (4) “adapt or manage oneself.” 20 C.F.R. § 404.1520a(c)(3).

These four areas of mental functioning are evaluated on the following five-point rating scale:

“None, mild, moderate, marked, and extreme.” 20 C.F.R. § 404.1520a(c)(4).

         The ALJ accurately summarized all the medical evidence in the record regarding Plaintiff’s

depression and anxiety (Tr. 21-22). Specifically, the June 2016 opinion of Leslie Jenkins, Ph.D.,

the July 2017 opinion of Mary K. Thompson, Ph.D., and records from Pennyroyal Mental Health

regarding treatment Plaintiff received from April through October 2017 (Tr. 21-22).

         Dr. Jenkins conducted a consultative psychological examination and opined: Plaintiff’s

capacity to understand, retain, and follow instructions towards the performance of simple repetitive

tasks appears not affected; her ability to sustain attention and concentration towards the


3 The regulations define Abasic work activities@ as Athe abilities and aptitudes necessary to do most jobs.@ 20
C.F.R. § 404.1522(b).

                                                          7
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 8 of 22 PageID #: 1253




completion of tasks under time constraints appears affected to a slight degree; her ability to tolerate

stress and the pressure of day-to-day employment appears affected to a moderate degree; and her

capacity to respond appropriately to supervisors, co-workers, and the general public in a work

setting appears not affected (Tr. 700-01, emphasis in original text).             The ALJ afforded

“significant weight to all of Dr. Jenkins opinion except moderate limitations regarding stress and

pressure” (Tr. 22, emphasis added). The ALJ explained that while Dr. Jenkins noted limited stress

tolerance, she stated that Plaintiff had “good supports and coping abilities” (Id.). Further, the ALJ

observed that recent mental health treatment notes from Pennyroyal Mental Health indicated

Plaintiff is able to utilize coping skills and not focus on her anxiety (Id.). The ALJ commented

that while Plaintiff may have some mild limitations with stress tolerance, there is “nothing

indicating any moderate limitations” (Id.). Contrary to Plaintiff’s assertion, these findings are

supported substantial evidence in the record and comport with applicable law. See 20 C.F.R. §

404.1527(c)(1), (c)(3)-(6) (administrative law judges weigh nontreating and nonexamining source

opinions based on whether there is an examining relationship, supportability, consistency,

specialization of the source, and other factors” that “tend to support or contradict the opinion”);

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).

       Mary K. Thompson, Ph.D., a non-examining state agency psychological consultant,

reviewed the record and opined that Plaintiff had a mild degree of limitation in activities of daily

living; mild difficulties in maintaining social functioning; mild difficulties in maintaining

concentration, persistence or pace; and none as to repeated episodes of decompensation, each of




                                                  8
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 9 of 22 PageID #: 1254




extended duration (Tr. 107).4 The ALJ gave great weight to Dr. Thompson’s opinion because she

found it consistent with the evidence as a whole, including the mental health treatment notes from

Pennyroyal Mental Health (Tr. 22). Contrary to Plaintiff’s assertion, these findings are supported

by substantial evidence in the record and comport with applicable law.                     See 20 C.F.R. §

404.1527(c)(1), (c)(3)-(6); Gayheart, 710 F.3d at 376.

        Plaintiff argues the Court’s substantial evidence evaluation should include consideration

of the Mental Residual Functional Capacity Questionnaire form filled out by her therapists,

Rachael Cole, APRN and Dave Brown, LCSW, on December 20, 2018 (DN 13-1 PageID # 1212-

13 citing Tr. 9-10). But Plaintiff’s contention ignores well-established case law. The Sixth

Circuit has specifically held that when the Appeals Council considers new evidence, but declines

review, the district court cannot consider the new evidence in deciding whether to uphold, modify,

or reverse the final decision of the Commissioner. See Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993). The Sixth

Circuit’s holding makes sense here because the ALJ’s decision became the final decision of the

Commissioner when the Appeals Council denied Plaintiff’s request for review. See 42 U.S.C. §

405(g); 20 C.F.R. § 404.981; Cline, 96 F.3d at 148; Cotton, 2 F.3d at 695-696. Thus, the Court

is reviewing the decision of the ALJ, not the Appeals Council, and the evidence in the

administrative record when the ALJ rendered her decision. 42 U.S.C. § 405(g); 20 C.F.R. §

404.981; Cline, 96 F.3d at 148; Cotton, 2 F.3d at 695-696.




4 When Mary K. Thompson, Ph.D., expressed her opinion in July 2016, these were the four broad functional areas
known as the “paragraph B” criteria. By the time the ALJ made her findings in August 2018, the four broad
functional areas had been revised.

                                                       9
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 10 of 22 PageID #: 1255




       The Court can consider the new evidence for the limited purpose of determining whether

a prejudgment remand, pursuant to sentence six of 42 U.S.C. § 405(g), is appropriate. Cline, 96

F.3d at 148; Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 174-175 (6th Cir. 1994).

When the Court issues such a prejudgment remand order, under sentence six of 42 U.S.C. § 405(g),

it does not address the correctness of the administrative decision. Melkonyan v. Sullivan, 501

U.S. 89, 98 (1991). ARather, the court remands because new evidence has come to light that was

not available to the claimant at the time of the administrative proceeding and the new evidence

might have changed the outcome of the prior proceeding.@ Id.

       The Court will begin by noting that Plaintiff has not expressly argued for and explained

why a sentence six remand is appropriate. Instead, Plaintiff seeks a post-judgment remand,

pursuant to sentence four of 42 U.S.C. §405(g), in conjunction with the Court reversing the ALJ’s

decision (DN 13-1 PageID # 1212-13, 1215).

       Certainly, the opinion evidence is “new” because it was issued four months after the ALJ

issued her decision in August 2018. See Sullivan v. Finkelstein, 496 U.S. 617, 626 (1990);

Ferguson v. Comm’r of Soc. Sec., 628 F.3d 269, 276 (6th Cir. 2010); Foster v. Halter, 279 F.3d

348, 357 (6th Cir. 2001).   But Plaintiff has not demonstrated there is a reasonable probability that

the ALJ would have reached a different disposition of her disability claim if the ALJ had the

opportunity to consider the new evidence. See Ferguson, 628 F.3d at 276; Sizemore v. Sec’y of

Health & Human Servs., 865 F.2d 709, 711 (6th Cir. 1988). The limitations expressed by Rachael

Cole, APRN and Dave Brown, LCSW, address the time frame September 2017 to December 2018

(Tr. 9-10). But their limitations are not consistent with the April through October 2017 treatment

records from Pennyroyal Mental Health. More importantly, Plaintiff has not substantiated the

                                                 10
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 11 of 22 PageID #: 1256




limitations expressed by Rachael Cole, APRN and Dave Brown, LCSW, by providing their

treatment notes for November 2017 through December 2018. As Plaintiff has not shown the new

evidence is material, the Court concludes a remand pursuant to sentence six of 42 U.S.C. §405(g)

is not appropriate.

        In sum, the ALJ found that Plaintiff’s medically determinable mental impairments of

depression and anxiety, considered singly and in combination, are “nonsevere” because they do

not cause more than minimal limitation in Plaintiff’s ability to perform basic mental work activities

(Tr. 21). For the reasons set forth above, the ALJ’s finding is supported by substantial evidence

and comports with applicable law. Further, the ALJ expressly indicated the no more than minimal

degree of limitation imposed by Plaintiff’s depression and anxiety are reflected in the RFC

assessment (Tr. 23).5

                                                 Finding No. 6

        1. Arguments of the Parties

        Plaintiff challenges the RFC determination, in Finding No. 5, by making two arguments

(DN 13-1 PageID # 1208-11, 1215-17). First, Plaintiff claims that substantial evidence does not

support the ALJ’s assignment of weight to the opinion of Dr. Brey (the treating rheumatologist),

the opinion of Andria Brooks, D.C. (the treating chiropractor), and the restriction on fine

manipulation in the left hand expressed by Dr. Back (the nonexamining state agency physician)




5 The Sixth Circuit has found it “legally irrelevant” that some of a claimant’s impairments are found non-severe,
when other impairments are found to be severe, because a finding of severity as to even one impairment clears the
claimant of step two of the analysis and the administrative law judge should consider both the severe and non-severe
impairments in the remaining steps. See Anthony v. Astrue, 266 F. Appx. 451, 457 (6th Cir. 2008) (citing Maziarz
v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987)).

                                                        11
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 12 of 22 PageID #: 1257




(Id. PageID # 1208-11). Secondly, Plaintiff argues substantial evidence does not support the

ALJ’s finding that Plaintiff’s conditions allow her to perform light work (Id. PageID # 1215-17).

Plaintiff argues the ALJ should have found the combined effect of Plaintiff’s impairments limit

her to less than sedentary work (Id. PageID # 1215).

       Defendant contends that substantial evidence supports the ALJ’s RFC determination (DN

18 PageID # 1232-40). Defendant asserts the ALJ’s assignment of weight to the medical opinions

of Dr. Brey, Andria Brooks, D.C., and Dr. Back is supported by substantial evidence in the record

and comports with applicable law (Id. PageID # 1236-40 citing Tr. 29).

       2. Discussion

       The RFC finding is the Administrative Law Judge=s ultimate determination of what a

claimant can still do despite his or her physical and mental limitations. 20 C.F.R. §§ 404.1545(a),

404.1546(c). The Administrative Law Judge makes this finding based on a consideration of

medical source statements and all other evidence in the case record. 20 C.F.R. §§ 404.1529,

404.1545(a)(3), 404.1546(c). Thus, in making the RFC finding the Administrative Law Judge

must necessarily assign weight to the medical source statements in the record and assess the

claimant’s subjective allegations. 20 C.F.R. §§ 404.1527(c), 404.1529(a).

       The Court will begin with the ALJ’s assignment of weight to Dr. Brey’s opinion. On June

28, 2017, Dr. Brey filled out a Physical Residual Functional Capacity Questionnaire form (Tr. 979-

83). Dr. Brey indicated a diagnosis of fibromyalgia with symptoms of pain he described as

“chronic diffuse” but did not quantify its severity (Tr. 979). In response to a request for clinical

findings and objective signs, Dr. Brey merely responded “[t]ender all over” (Id.). Regarding

limitations, Dr. Brey opined that during a typical workday Plaintiff would “[o]ccasionally”

                                                12
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 13 of 22 PageID #: 1258




experience pain or other symptoms severe enough to interfere with her attention and concentration

needed to perform even simple work tasks (Tr. 980). He indicated Plaintiff was capable of

tolerating low stress jobs (Id.). Dr. Brey opined that Plaintiff can sit a total of 15 minutes at one

time, stand a total of 15 minutes at one time, sit a total of about four hours in an eight-hour work

day (with normal work breaks), and stand/walk about two hours in an eight-hour work day (with

normal work breaks) (Tr. 980-81). He also opined that in an eight-hour workday Plaintiff needed

to walk around every 30 minutes for as long as 10 minutes (Tr. 981). Dr. Brey indicated during

an eight-hour workday Plaintiff will need to shift her position at will from sitting to standing or

walking and to take unscheduled breaks (Id.). He opined that Plaintiff can rarely lift and carry 20

pounds and occasionally lift and carry 10 pounds or less (Id.). Dr. Brey indicated that Plaintiff

can rarely climb stairs but can occasionally look down on a sustained basis, turn her head right or

left, look up, hold her head in a static position, twist, stoop, crouch/squat, and climb stairs (Tr.

982). Dr. Brey also specifically indicated Plaintiff did not have any limitation with reaching,

handling, or fingering (Id.). He opined that Plaintiff’s impairments would likely produce “good

days” and “bad days” and that she is likely to be absent from work about four days per month due

to her impairments or treatment (Id.).

        After accurately summarizing the limitations expressed in Dr. Brey’s opinion, the ALJ

explained that overall the limitations would preclude all work activity (Tr. 29, 978-83).6 After

consideration of the entire record, the ALJ afforded only partial weight to Dr. Brey’s opinion (Id.).




6 The ALJ provided an accurate summary of the medical evidence in the record, including the records of Dr. Brey
(the treating rheumatologist), concerning Plaintiff’s physical impairments (Tr. 24-30, 470-501,502-34, 703-08, 818-
35, 1133-38).

                                                        13
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 14 of 22 PageID #: 1259




The ALJ explained she gave great weight to Dr. Brey’s conclusion that Plaintiff had no significant

limitations with reaching, handling, or fingering (Tr. 29, 982). The ALJ also explained she

“afforded little weight” to the rest of the conclusions in Dr. Brey’s opinion because the limitations

were inconsistent with the evidence as a whole, including Dr. Brey’s own treatment notes (Id.

citing Tr. 29). The ALJ’s assignment of weight to Dr. Brey’s opinion is supported by substantial

evidence in the record and comports with applicable law.          20 C.F.R. § 404.1527(c)(1)-(6);

Gayheart, 710 F.3d at 376.

       On June 5, 2017, Andria Brooks, D.C. (the treating chiropractor) filled out a Physical

Residual Functional Capacity Questionnaire that indicates Plaintiff received 19 chiropractic

adjustments and adjunctive therapy to improve her range of motion but not to address her

complaints of constant and severe low back pain that extended down the right hip and leg to her

right foot (Tr. 872-76). Ms. Brooks opined that Plaintiff’s pain or other symptoms were severe

enough to constantly interfere with her attention and concentration needed to perform even simple

work tasks and made her incapable of even low stress jobs (Tr. 873). Ms. Brooks opined that

Plaintiff could walk less than a city block without rest or severe pain, could sit 15 minutes at one

time, stand 15 minutes at one time, and can sit a total of less than two hours in an eight-hour

workday, and stand/walk a total of less than two hours in an eight-hour workday (Tr. 873-74).

Further, she indicated that every 20 minutes, during an eight-hour workday, Plaintiff will need to

get up and walk around for as long as five minutes (Tr. 874). Ms. Brooks opined that Plaintiff

will also need to shift positions at will, and every 30 to 45 minutes take unscheduled rest breaks

for five to 10 minutes before returning to work (Id.). Additionally, Plaintiff will need to elevate

her legs above her hips for half of the eight-hour workday and can rarely lift and carry less than

                                                 14
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 15 of 22 PageID #: 1260




10 pounds (Id.). Ms. Brooks opined that Plaintiff can occasionally look down, look up, hold her

head in a static position; rarely turn her head right or left, twist, stoop, crouch/squat, and climb

stairs; and never climb ladders (Tr. 875).

       The ALJ provided an accurate summary of Ms. Brooks’ treatment records and opinion (Tr.

28-29, 872-76, 1030-42).      The ALJ observed that Ms. Brooks’ limitations would preclude

Plaintiff from any work (Tr. 28). The ALJ explained that she gave little weight to the opinion for

several reasons (Id.). First, a chiropractor is not an acceptable medical source (Id.). Most

importantly, the limitations were internally inconsistent with Ms. Brooks treatments, as well as

evidence in the record (Tr. 29). The ALJ pointed out that imaging of Plaintiff’s lumbar spine

revealed only minor abnormalities (Id.). While Plaintiff has findings suggesting some sensory

neuropath, the ALJ explained there is no evidence of significant neurological deficits, such as

motor, sensory, or reflex loss (Id.). Additionally, while Plaintiff has some limitations, the ALJ

indicated the clinical and objective findings fail to reveal limitations as limited as suggested by

Ms. Brooks (Id.). The ALJ’s assignment of weight to Dr. Brooks’ opinion is supported by

substantial evidence in the record and comports with applicable law. 20 C.F.R. § 404.1527(c)(1)-

(6); Gayheart, 710 F.3d at 376.

       The nonexamining state agency physician, Dr. Back, reviewed the record and opined while

Plaintiff has the exertional capacity to perform light work, she has some postural limitations, a

manipulative limitation, no visual limitations, no communicative limitations, and no

environmental limitations (Tr. 109-10).       Regarding the manipulative limitation, Dr. Back

indicated due to tremors in the left arm fingering (fine manipulation) is “[l]imited” (Tr. 110).



                                                 15
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 16 of 22 PageID #: 1261




       The ALJ accurately summarized the limitations expressed by Dr. Back (Tr. 29). As to the

manipulative limitation, the ALJ observed that Dr. Back failed to specify the extent to which

Plaintiff was limited and that Dr. Brey did not report any limitations regarding Plaintiff’s ability

to handle or finger (Tr. 29, 110, 982). Further, the ALJ specified there is no evidence in the record

of any significant limitations regarding Plaintiff’s use of her hands (Id). Therefore, the ALJ

announced she would not issue any manipulative limitations (Tr. 29).            However, the ALJ

explained that the remaining limitations expressed by Dr. Back are given “great weight” because

they are consistent with the evidence as a whole (Tr. 29, 108-11). The ALJ’s assignment of

weight to Dr. Back’s opinion is supported by substantial evidence in the record and comports with

applicable law. 20 C.F.R. § 404.1527(c)(1), (c)(3)-(6); Gayheart, 710 F.3d at 376.

       In making the RFC finding the Administrative Law Judge assessed Plaintiff’s subjective

allegations (Tr. 24-29). 20 C.F.R. § 404.1529(a). Plaintiff’s subjective statements about the pain

or other symptoms she is experiencing will not, taken alone, establish she is disabled; there must

be medical signs and laboratory findings which show the existence of a medical impairment that

could reasonably be expected to give rise to the pain and other symptoms alleged. 20 C.F.R. §

404.1529(a). Consistent with applicable law, the ALJ determined the objectively established

medical conditions are not of such severity that they can reasonably be expected to produce the

pain or other symptoms Plaintiff is allegedly experiencing (Tr. 25-29). Duncan v. Sec’y of Health

& Human Servs., 801 F.2d 847, 853 (6th Cir. 1986) Because the reported pain and other

symptoms suggested impairments of greater severity than can be shown by objective medical

evidence, the ALJ considered other information and factors that may be relevant to the degree of

pain or other symptoms she is experiencing. 20 C.F.R. § 404.1529(c)(3). For example, the ALJ

                                                 16
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 17 of 22 PageID #: 1262




considered Plaintiff's level of daily activity in determining the extent to which her pain and other

symptoms are of disabling severity (Tr. 25-29). 20 C.F.R. § 404.1529(c)(3)(i); Bogle v. Sullivan,

998 F.2d 342, 348 (6th Cir. 1993); Blacha v. Sec’y of Health & Human Servs., 927 F.2d 228, 231

(6th Cir. 1990). The ALJ also considered the extent to which there are any conflicts between

Plaintiff’s subjective statements and the rest of the evidence (Tr. 25-29).           20 C.F.R. §

404.1529(c)(4). The ALJ found from the medical record and Plaintiff's testimony that Plaintiff

does not suffer pain and other symptoms to the extent she testified. The ALJ's assessment of

Plaintiff's subjective statements, about pain and other symptoms, are supported by substantial

evidence and fully comport with applicable law. Additionally, the ALJ’s assessment of Plaintiff’s

RFC is supported by substantial evidence and comports with applicable law. In sum, there is no

merit to Plaintiff’s challenges to the ALJ’s Finding No. 6.

                                          Finding No. 7

       1. Arguments of the Parties

       Plaintiff challenges the determination that she is capable of performing her past relevant

work as a field office coordinator (DN 13-1 PageID # 1211-12). Plaintiff asserts the ALJ’s lone

hypothetical question and the vocational expert’s response is insufficient to establish whether

Plaintiff’s past work, as both actually and generally performed, exceeded her RFC (Id.). Plaintiff

contends the ALJ should have conducted additional questioning (Id.). Plaintiff points out, in

response to her questions, the vocational expert confirmed that the need for multiple unpredictable

breaks during the workday and the need to be limited to simple one to three step tasks would

preclude Plaintiff from being able to perform her past relevant work (Id. citing Tr. 80-81).

Alternatively, Plaintiff argues because her past relevant work was semi-skilled and transferability

                                                17
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 18 of 22 PageID #: 1263




is an issue according to the GRID rules, the ALJ was required to make certain findings supported

with appropriate documentation because her skills are not transferable (Id. citing Social Security

Ruling 82-41(6)).

        Defendant argues the hypothetical question to the vocational expert accurately reflects the

limitations in the RFC (DN 18 PageID # 1240-42). Defendant explains that the ALJ reasonably

found that Plaintiff did not have any significant mental functional limitations (Id.). Further, the

ALJ discounted Dr. Brey’s unscheduled break limitation (Id.).            Defendant contends that

Plaintiff’s reliance on the GRID rules is misguided because she can perform her past relevant work

(Id.). Defendant asserts the vocational expert’s testimony provided substantial evidence for the

ALJ to find Plaintiff has the RFC to perform her past relevant job as a field office coordinator as

actually and generally performed (Id. citing Tr. 30, 80). Further, Plaintiff has not cited any

support for her contention that the ALJ needed to present more than one hypothetical question to

the vocational expert (Id.). Defendant points out that Plaintiff had the burden to demonstrate she

could not perform her past work (Id.).

        2. Discussion

        Finding No. 7 is a step four determination whether Plaintiff can return to her past relevant

work.   At this step in the sequential evaluation process, administrative law judges use the

claimant’s RFC to determine whether she can return to her past relevant work. 20 C.F.R. §

404.1520(e). The relevant inquiry is whether the claimant can return to her past type of work

rather than just her past job. Studaway v. Sec’y of Health & Human Servs., 815 F.2d 1074, 1076

(6th Cir. 1987). To support a finding that a claimant can perform her past relevant work,

administrative law judges must explain why the claimant can perform the demands and duties of

                                                18
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 19 of 22 PageID #: 1264




her past job as actually performed, or as ordinarily required by employers throughout the national

economy. See Studaway, 815 F.2d at 1076; see also 20 C.F.R. §§ 404.1565, 416.965; Social

Security Ruling 82-61. The claimant has the burden to show an inability to return to a past

relevant job, Allen v. Califano, 613 F.2d 139, 145 (6th Cir. 1980), or to prove that a past job should

not be considered relevant. Smith v. Sec’y of Health & Human Servs., 893 F.2d 106, 109-10 (6th

Cir. 1989).

       Most of Plaintiff’s challenge to Finding No. 7 fails because, as explained in the preceding

sections, the RFC in Finding No. 6 is supported by substantial evidence in the record and comports

with applicable law. To the extent Plaintiff relies on the Grid Rules in Appendix 2 of the

regulations, her argument fails because the Grid Rules are utilized at the fifth step when evaluating

a claimant’s ability to engage in substantial gainful activity other than her vocationally relevant

past work. See 20 C.F.R. Pt. 404, Subpt. P, App. 2, Section 200.00.

       All that remains is Plaintiff’s claim that the ALJ should have asked additional questions to

the vocational expert to establish whether her past relevant work, as both actually and generally

performed, exceeded her RFC. During the administrative hearing, the vocational expert testified

that Plaintiff’s past relevant work as field office coordinator is listed in the Dictionary of

Occupational Titles (No. 166.227-010) as light work with an SVP of 7 (Tr. 80). The ALJ’s

hypothetical question set forth the limitations expressed in the RFC (Id.). The ALJ then asked

“[i]s the hypothetical individual still able to perform the claimant’s past work?” (Id.). The

vocational expert responded “[y]es, [y]our [h]onor” (Id.). Notably, the vocational expert did not

qualify his answer by indicating as actually or generally performed. Plaintiff had the opportunity

to cross-examine the vocational expert on this issue, and she did not. Thus, Plaintiff has failed to

                                                 19
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 20 of 22 PageID #: 1265




sustain her burden of showing an inability to return to this past relevant job. See Allen, 613 F.2d

at 145. Further, the vocational expert’s testimony provides substantial evidence to support the

ALJ’s finding that Plaintiff is able to perform her past relevant work as it is actually and generally

performed (Tr. 30). For the above reasons, Finding No. 7 is supported by substantial evidence in

the record and comports with applicable law.

                                          Timely Decision

       1. Arguments of the Parties

       Plaintiff argues the ALJ failed to issue the decision in a timely manner, resulting in undue

prejudice and harm to Plaintiff (DN 13-1 PageID # 1217-18). Plaintiff explains that the ALJ

conducted the hearing on January 31, 2018 and nearly eight months later issued the decision on

August 14, 2018 (Id.). Plaintiff asserts the ALJ’s memory of her case could not have been fresh

(Id.). Plaintiff contends her ability to pursue an appeal in this case and file a new application were

prejudiced by the eight-month delay (Id.). Plaintiff points out as to any new claim there will be

eight months of medical records that will never be seriously considered by any administrative law

judge due to res judicata because her alleged onset of disability will be August 15, 2018 (Id.).

       Defendant argues the Court should reject Plaintiff’s claim that the ALJ issued an untimely

opinion, resulting in undue prejudice and harm (DN 18 PageID # 1243). Defendant points out

the ALJ issued the decision almost seven months after the administrative hearing (Id.). Defendant

also points out that Plaintiff has not cited any authority supporting her claim that such a delay

violated an imposed time limitation (Id.). Additionally, Defendant asserts that Plaintiff did not

seek to submit additional evidence to the ALJ following the hearing (Id.). For these reasons,



                                                 20
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 21 of 22 PageID #: 1266




Defendant contends that Plaintiff has not demonstrated the delay constitutes a denial of due process

or harmful prejudice (Id.).

        2. Discussion

        The ALJ conducted the administrative hearing on January 31, 2018 and issued the decision

on August 14, 2018 (Tr. 38, 17-30). This means the decision issued six months and 14 days or

195 days after the administrative hearing. While Plaintiff alleges her health declined during this

time frame, she did not ask the ALJ for leave to submit additional medical evidence. And, when

Plaintiff requested Appeals Council review, she did not raise this claim substantiated with records

of medical treatment she received during the six months and 14 days. Although Plaintiff raised

the claim here, she failed to cite any law or policy supporting her argument and has not

substantiated her bare assertions of prejudice with records of medical treatment received during

the six months and 14 days.7 Additionally, the Court has not found any case law holding that

claimants have a due process right to have an administrative law judge decision within six months

of the administrative hearing. Cf. Heckler v. Day, 467 U.S. 104, 119 (1984) (federal courts cannot

prescribe mandatory deadlines for processing Social Security disability claims); McDonald v.

Astrue, 465 F. App’x 554, 556 (2d Cir. 2012) (no due process right to have an application

adjudicated in less than 270 days); Littlefield v. Heckler, 824 F.2d 242, 247 (3d Cir. 1987) (nine

month delay between issuance of a recommended decision and the Appeals Council’s issuance of

a final decision does not violate due process). In sum, Plaintiff’s argument is without merit




7 The Court could have considered such evidence for the limited purpose of determining whether a prejudgment
remand under sentence six of 42 U.S.C. § 405(g) is appropriate. Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148
(6th Cir. 1996); Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 174-175 (6th Cir. 1994).

                                                       21
Case 4:19-cv-00107-HBB Document 19 Filed 05/15/20 Page 22 of 22 PageID #: 1267




because she has not demonstrated the ALJ’s decision is contrary to applicable law merely because

it issued six months and 14 days after the administrative hearing.

                                             ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.



     May 14, 2020




Copies:             Counsel




                                                22
